Exhibit 10.1

SEVERANCE AGREEMENT

This Severance Agreement (“Agreement”) is entered into as of October 19, 2012
(the “Effective Date”), by and between USMD Holdings, Inc. (“Company”) and
Christopher Dunleavy (“Employee”).

Recitals

WHEREAS, Company acknowledges and wishes to reward the valuable contributions
Employee has made over an extended period of years to the success of the
Company; and

WHEREAS, Company understand and acknowledges that Employee possesses skills and
knowledge instrumental to the successful conduct of the Company’s business; and

WHEREAS, Company is willing to enter into this Agreement with Employee in order
to better ensure itself of access to the continued services of Employee both
before and after a Change in Control (defined below).

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
set forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Agreement
hereby agree as follows:

1. Term. The term of this Agreement shall commence on the Effective Date and
shall terminate on the actual date on which Employee’s employment with Company
terminates.

2. Operation of Agreement. On the Effective Date, this Agreement shall supercede
any other agreement, if any, between the Company and Employee that would provide
Employee the right to receive severance and other benefits in connection with
the termination of Employee’s employment.

3. Certain Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:

(a) “Accrued Obligations” shall mean any vested amounts or benefits owing to
Employee under the Company’s otherwise applicable employee benefit plans and
programs.

(b) “Base Salary” shall mean Employee’s annualized base salary as in effect from
time to time as reflected in the Company’s regular payroll records. Base Salary
shall not include any portion of any bonus compensation for time periods which
have not concluded as of the Date of Termination.

(c) “Change in Control” shall mean the consummation of a transaction or a series
of the transactions in which more than fifty percent (50%) of the shares of
stock of the Company are sold, transferred or conveyed.



--------------------------------------------------------------------------------

(d) “Change in Control Date” means the date on which a Change in Control occurs.

(e) “Date of Termination” shall mean

(1) In the case of a termination for which a Notice of Termination is required,
the date of receipt of such Notice of Termination or, if later, the date
specified therein, and

(2) In all other cases, the actual date on which Employee’s employment
terminates.

(f) “Earned Salary” shall mean Employee’s Base Salary earned, but unpaid,
through Employee’s Date of Termination.

(g) “Notice of Termination” shall mean a written notice given, in the case of a
Termination for Cause, within 45 days of the Company’s having actual knowledge
of the events giving rise to such termination, and in the case of a Termination
for Good Reason, within 45 days of Employee’s having actual knowledge of the
events giving rise to such termination. Any such Notice of Termination shall:

(1) Indicate the specific termination provision in this Agreement relied upon,

(2) Set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Employee’s employment under the provision so
indicated,

(3) If the Date of Termination is other than the date of receipt of such notice,
specify the Date of Termination (which date shall be not more than 30 days after
the giving of such notice), and

(4) Be delivered prior to the expiration of the term of this Agreement.

(h) “Termination for Cause” shall mean a termination of Employee’s employment by
the Company due to the occurrence of any of the following:

(1) Employee’s continued failure to substantially perform Employee’s duties and
responsibilities after written demand for substantial performance is delivered
by the Company specifically identifying the manner in which the Company believes
Employee has not substantially performed Employee’s duties and responsibilities;

(2) Employee’s engaging in an act or acts of misconduct which result in, or are
intended to result in, material damage to the Company’s business or reputation;



--------------------------------------------------------------------------------

(3) Employee’s material violation of, or failure to comply with, any material
written policy of the Company which specifically provides that Employee may be
dismissed (or Employee’s employment terminated) as a consequence of any such
violation or failure to comply, or

(4) Employee’s conviction of (or plea of guilty or nolo contendere to a charge
of) any felony, or any crime or misdemeanor involving moral turpitude or
financial misconduct.

(i) “Termination for Good Reason” shall mean a termination of Employee’s
employment by Employee due to the occurrence of any of the following, without
the express written consent of Employee:

(1) The assignment to Employee of any duties and at a change in Base Salary
materially inconsistent in any material adverse respect with Employee’s
position, authority or responsibilities as in effect immediately prior such
assignment or change;

(2) Any failure by the Company, other than an insubstantial or inadvertent
failure remedied by the Company promptly after receipt of notice thereof given
by Employee, to provide Employee with the agreed on annual Base Salary for
Employee; or

(3) If, not later than the Change in Control Date, any successor in interest to
the Company shall have failed to agree in writing to assume and perform this
Agreement as required by paragraph 7(f) hereof.

4. Termination of Employment. Employee acknowledges that this Agreement is not
an employment agreement between Company and Employee and Employee remains an “at
will” employee of the Company. Nothing in this Agreement shall be construed in
any way to limit the right of the Company to terminate Employee’s employment,
with or without cause, or for Employee to terminate Employee’s employment with
the Company, with or without reason; provided, however, that the Company and
Employee must nonetheless comply with any duty or obligation such party has at
law or under any other agreement between the parties.

5. Amounts Payable Upon Termination of Employment.

(a) Cause and Voluntary Termination. During the term of this Agreement, if
Employee’s employment is terminated by the Company in a Termination for Cause or
voluntarily by Employee (other than in a Termination for Good Reason), the
Company shall pay Employee:

(1) The Earned Salary as soon as practicable, but in no event more than 30 days,
following Employee’s Date of Termination; and

(2) The Accrued Obligations in accordance with the terms of the applicable plan,
program, policy or arrangement.



--------------------------------------------------------------------------------

(b) Termination for Good Reason or Not for Cause. During the term of this
Agreement, if Employee terminates Employee’s employment in a Termination for
Good Reason, or the Company terminates Employee’s employment for any reason
other than those described in paragraph 5(a) above, the Company shall pay or
shall provide to Employee the following benefits and compensation:

(1) The Earned Salary, as soon as practicable, but in no event more than 30
days, following Employee’s Date of Termination;

(2) The Accrued Obligations, in accordance with applicable law and the
provisions of any applicable plan, program, policy or practice; and

(3) A Separation Payment equal to twelve months of Employee’s Base Salary on the
date of termination; provided that if Employee terminates employment for good
reason based on a material change in Employee’s Base Salary, then Employee’s
Base Salary for such purpose shall be considered the Base Salary immediately
prior to such change. The Separation Payment shall be paid over the ensuing
twelve month period following the expiration of the revocation period stated in
the release agreement described in paragraph 5(c) below in accordance with the
usual and customary payroll practices of Employer.

(c) Payments Contingent on Release. The Separation Payment payable under
paragraph 5(b) shall be subject to, and contingent upon, Employee providing the
Company with a signed release agreement, satisfactory to the Company, releasing
the Company and all affiliates of any and all claims, charges and causes of
action the Employee may have arising out of or relating in any way to the
Employee’s employment by the Company and its affiliated companies and the
termination of such employment.

(d) Transfer. For purposes of this Agreement, a transfer of employment from the
Company to substantially equivalent employment with an affiliate of the Company
shall not constitute a termination of employment and shall not entitle Employee
to a Separation Payment.

6. Employee Covenants.

(a) Acknowledgement of Access. Employee hereby acknowledges that in connection
with Employee’s employment with the Company, Employee has received, and will
continue to receive, various information regarding the Company and its business,
operations and affairs. All such information, to the extent not publicly
available other than as a result of a disclosure by Employee in violation of
this Agreement, is referred to herein as the “Nonpublic Information.”

(b) Agreement to Keep Confidential. Employee hereby agrees that, from and after
the Effective Date and continuing until three (3) years following Employee’s
Date of Termination, Employee will keep all Nonpublic Information confidential
and will not, without the prior written consent of the Chairman of the Company,
disclose any Nonpublic Information in any manner whatsoever or use any Nonpublic
Information other than in connection with the performance of Employee’s services
to the Company; provided, however, that the provisions of this paragraph 6(b)
shall not prevent Employee from:



--------------------------------------------------------------------------------

(1) Disclosing any Nonpublic Information to any other employee of the Company or
to any representative or agent of the Company (such as an independent
accountant, engineer, attorney or financial advisor) when such disclosure is
reasonably necessary or appropriate (in Employee’s judgment) in connection with
the performance by Employee of Employee’s duties and responsibilities,

(2) Disclosing any Nonpublic Information as required by applicable law, rule,
regulation or legal process (but only after compliance with the provisions of
subparagraph (c) of this paragraph), or

(3) Disclosing any information about this Agreement and Employee’s other
compensation arrangement to Employee’s spouse, financial advisors or attorneys,
or to enforce any of Employee’s rights under this Agreement.

(c) Commitment to Seek Protective Order. If Employee is requested pursuant to,
or required by, applicable law, rule, regulation or legal process to disclose
any Nonpublic Information, Employee will notify Company promptly so that the
Company may seek a protective order or other appropriate remedy or, in the
Company’s sole discretion, waive compliance with the terms of this subparagraph,
and Employee will fully cooperate in any attempt by the Company to obtain any
such protective order or other remedy. If no such protective order or other
remedy is obtained, or the Company waives compliance with the terms of this
paragraph, Employee will furnish or disclose only that portion of the Nonpublic
Information as is legally required and will exercise all reasonable efforts to
obtain reliable assurance that confidential treatment will be accorded the
Nonpublic Information that is so disclosed.

7. Miscellaneous Provisions.

(a) Arbitration. Except to the extent provided in paragraph 7(b), any dispute or
controversy arising under or in connection with this Agreement shall be resolved
by binding arbitration. The arbitration shall be held in Dallas, Texas and
except to the extent inconsistent with this Agreement, shall be conducted in
accordance with the Expedited Employment Arbitration Rules of the American
Arbitration Association then in effect at the time of the arbitration, and
otherwise in accordance with principles which would be applied by a court of law
or equity. The arbitrator shall be acceptable to both the Company and
Employee. If the parties cannot agree on an acceptable arbitrator, the dispute
shall be heard by a panel of three arbitrators, one appointed by each of the
parties and the third appointed by the other two arbitrators.

(b) Equitable Relief Available. Employee acknowledges that remedies at law may
be inadequate to protect the Company against any actual or threatened breach of
the provisions of paragraph 6 by Employee. Accordingly, without prejudice to any
other rights or remedies otherwise available to the Company, Employee agrees
that the Company shall have the right to equitable and injunctive relief to
prevent any breach of the provisions of paragraph 6, as well as to such damages
or other relief as may be available to the Company by reason of any such breach
as does occur.



--------------------------------------------------------------------------------

(c) Breach Not a Defense. The representations and covenants on the part of
Employee contained in paragraph 6 shall be construed as ancillary to and
independent of any other provision of this Agreement, and the existence of any
claim or cause of action of Employee against the Company or any officer,
director, stockholder or representative of the Company, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Company of the covenants on the part of Employee contained in paragraph
6.

(d) Notices. Any Notice of Termination or other communication called for by the
terms of this Agreement shall be in writing and either delivered personally or
by registered or certified mail (postage prepaid and return receipt requested)
and shall be deemed given when received at the following addresses (or at such
other address for a party as shall be specified by like notice):

 

If to the Company:

  

USMDHoldings, Inc.

6333North State Highway 161

Ste.  200

Irving,Texas 75038

Attn:General Counsel

 

  

If to Employee:

  

ChristopherDunleavy

1105Briar Ridge Drive

Keller,TX 76248

  

(e) Assignment. Except pursuant to an assumption by a successor described in
paragraph 7(f), the rights and obligations of the Company pursuant to this
Agreement may not be assigned, in whole or in part, by the Company to any other
person or entity without the express written consent of Employee. The rights and
obligations of Employee pursuant to this Agreement may not be assigned, in whole
or in part, by Employee to any other person or entity without the express
written consent of the Chairman of the Company.

(f) Successors. This Agreement shall be binding on, and shall inure to the
benefit of, the Company, Employee and their respective successors, permitted
assigns, personal and legal representatives, executors, administrators, heirs,
distributees, devisees and legatees, as applicable. Company shall require any
successor (whether direct or indirect) to all or substantially all of the
business or assets of Company under any Change in Control (whether by purchase
of securities, merger, consolidation, sale of assets or otherwise), to expressly
assume and agree to perform the obligations to be performed by the Company under
this Agreement in the same manner and to the same extent that the Company would
be required to perform if no such succession had taken place.

(g) Amendments and Waivers. No provision of this Agreement may be amended or
otherwise modified, and no right of any party to this Agreement may be waived,
unless such amendment, modification or waiver is agreed to in a written
instrument signed by Employee and Company. No waiver by either party hereto of,
or compliance with, any condition or provision of this Agreement to be performed
by the other party hereto shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.



--------------------------------------------------------------------------------

(h) Complete Agreement. This Agreement replaces and supersedes all prior
agreements, if any, among the parties with respect to the payments to be made to
Employee upon termination of employment and the provisions of this Agreement
constitute the complete understanding and agreement among the parties with
respect to the subject matter hereof.

(i) Governing Law. This Agreement is being made and executed in, and is intended
to be performed in, the State of Texas and shall be governed, construed,
interpreted and enforced in accordance with the substantive laws of the State of
Texas without regard to its conflict of laws principles.

(j) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one and the same agreement.

(k) Construction. The captions of the paragraphs, subparagraphs and sections of
this Agreement have been inserted as a matter of convenience of reference only
and shall not affect the meaning or construction of any of the terms or
provisions of this Agreement. Unless otherwise specified, references in this
Agreement to a “paragraph,” “subparagraph”, “section,” “subsection,” or
“schedule” shall be considered to be references to the appropriate paragraph,
subparagraph, section, subsection, or schedule, respectively, of this
Agreement. As used in this Agreement, the term “including” shall mean
“including, but not limited to.”

(l) Validity and Severability. If any term or provision of this Agreement is
held to be illegal, invalid or unenforceable under the present or future laws
effective during the term of this Agreement, (1) such term or provision shall be
fully severable, (2) this Agreement shall be construed and enforced as if such
term or provision had never comprised a part of this Agreement and (3) the
remaining terms and provisions of this Agreement shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable term
or provision or by its severance from this Agreement. Furthermore, in lieu of
such illegal, invalid or unenforceable term or provision, there shall be added
automatically as a part of this Agreement, a term or provision as similar to
such illegal, invalid or unenforceable term or provision as may be possible and
be legal, valid and enforceable.

[Remainder of Page Left Blank; Signature Page to Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first written above.

Company:

USMD Holdings, Inc.

 

By:       John House, M.D., Chairman and CEO

Employee:

 

   Christopher Dunleavy